                              Case 19-10497-CSS              Doc 134       Filed 04/04/19        Page 1 of 9



                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE

           -------------------------------------------------------- x
           In re                                                    :        Chapter 11
                                                                    :
           CTI FOODS, LLC, et al.,                                  :        Case No. 19-10497 (CSS)
                                                                    :
                             Debtors.1                              :        (Jointly Administered)
                                                                    :
           -------------------------------------------------------- x

                                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                                    FOR HEARING ON APRIL 8, 2019 AT 2:00 P.M. (ET)

           MATTERS UNDER CERTIFICATION

           1.         Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) and Fed. R.
                      Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing the Debtors to
                      (A) Pay Prepetition Wages, Salaries, Employee Benefits, and Other Compensation,
                      (B) Maintain Employee Benefit Programs and Pay Related Obligations, and (C) Pay
                      Prepetition Employee Expenses and (II) Granting Related Relief [D.I. 4; 3/11/19]

                      Related Documents:

                      A.       Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) and Fed. R.
                               Bankr. P. 6003 and 6004 (I) Authorizing the Debtors to (A) Pay Prepetition
                               Wages, Salaries, Employee Benefits, and Other Compensation, (B) Maintain
                               Employee Benefit Programs and Pay Related Obligations, and (C) Pay Prepetition
                               Employee Expenses and (II) Granting Related Relief [D.I. 65; 3/12/19]

                      B.       Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                      C.       Certification of Counsel [D.I. 120; 4/4/19]

                      Response Deadline:                           April 1, 2019 at 4:00 p.m. (ET)

                      Responses Received:                          None



           1
                The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                number, as applicable, are: Chef Holdings, Inc. (8070); Chef Intermediate, Inc. (8653); CTIF Holdings, Inc.
                (0046); Chef Investment, LLC (3918); CTI Foods Acquisition LLC (3918); CTI Foods Holding Co., LLC (8320);
                CTI Services Corporation (2331); CTI Foods, LLC (3673); CTI Arlington, LLC (6103); CTI Saginaw I, LLC
                (6133); CTI King of Prussia, LLC (4771); CTI-SSI Food Services, LLC (8322); S & S Foods LLC (7447);
                Custom Food Products Holdings, LLC (2697); Custom Food Products, LLC (0697); Liguria Holdings, Inc.
                (8652); and Liguria Foods, Inc. (6446). The Debtors’ mailing address is 504 Sansom Blvd., Saginaw, Texas
                76179.


01:24334596.2
                      Case 19-10497-CSS            Doc 134     Filed 04/04/19    Page 2 of 9



                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         2.     Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to (A) Continue
                Using Existing Cash Management System, Bank Accounts, and Check Stock,
                (B) Implement Ordinary Course Changes to Cash Management System, and (C) Honor
                Certain Prepetition Obligations Related Thereto, (II) Providing Administrative Expense
                Priority for Postpetition Intercompany Claims, (III) Extending Time to Comply with
                Requirements of 11 U.S.C. § 345(b) and (IV) Granting Related Relief [D.I. 6; 3/11/19]

                Related Documents:

                A.        Interim Order Pursuant to 11 U.S.C. §§ 105, 345, 363, 364, 503 and 507 and Fed.
                          R. Bankr. P. 6003 and 6004 (I) Authorizing Debtors to (A) Continue Using
                          Existing Cash Management System, Bank Accounts, and Check Stock,
                          (B) Implement Ordinary Course Changes to Cash Management System, and
                          Honor Certain Prepetition Obligations Related Thereto, (II) Providing
                          Administrative Expense Priority for Postpetition Intercompany Claims,
                          (III) Extending Time to Comply with Requirements of 11 U.S.C. § 345(b) and
                          (IV) Granting Related Relief [D.I. 73; 3/12/19]

                B.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                C.        Certification of Counsel [D.I. 122; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         3.     Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 366 and Fed. R. Bankr. P. 6003
                and 6004 for Entry of Interim and Final Orders (I) Approving Debtors’ Proposed Form of
                Adequate Assurance of Payment to Utility Companies, (II) Establishing Procedures for
                Resolving Objections by Utility Companies, (III) Prohibiting Utility Companies from
                Altering, Refusing, or Discontinuing Service, and (IV) Granting Related Relief [D.I. 7;
                3/11/19]

                Related Documents:

                A.        Interim Order Pursuant to 11 U.S.C. §§ 105(a) and 366 and Fed. R. Bankr. P.
                          6003 and 6004 (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                          Payment to Utility Companies, (II) Establishing Procedures for Resolving
                          Objections by Utility Companies, (III) Prohibiting Utility Companies from
                          Altering, Refusing, or Discontinuing Service, and (IV) Granting Related Relief
                          [D.I. 74; 3/12/19]
01:24334596.2

                                                           2
                      Case 19-10497-CSS            Doc 134     Filed 04/04/19    Page 3 of 9




                B.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                C.        Certification of Counsel [D.I. 119; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         4.     Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d), and 363(b) and Fed. R.
                Bankr. P. 4001, 6003, and 6004 for Interim and Final Orders (I) Authorizing Debtors to
                Continue their Insurance Programs and Pay All Obligations with Respect Thereto and
                (II) Granting Related Relief [D.I. 9; 3/11/19]

                Related Documents:

                A.        Interim Order Pursuant to Pursuant to 11 U.S.C. §§ 105(a), 362(d), and 363(b)
                          and Fed. R. Bankr. P. 4001, 6003, and 6004 (I) Authorizing Debtors to Continue
                          their Insurance Programs and Pay All Obligations with Respect Thereto and
                          (II) Granting Related Relief [D.I. 66; 3/12/19]

                B.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                C.        Certification of Counsel [D.I. 118; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         5.     Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 503(b) and Fed. R.
                Bankr. P. 6003 and 6004 for Entry of an Order (I) Authorizing Payment of Prepetition
                Trade Claims in the Ordinary Course of Business and (II) Granting Related Relief
                [D.I. 10; 3/11/19]

                Related Documents:

                A.        Interim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 503(b) and Fed. R.
                          Bankr. P. 6003 and 6004 (I) Authorizing Payment of Prepetition Trade Claims in
                          the Ordinary Course of Business and (II) Granting Related Relief [D.I. 67;
                          3/12/19]

01:24334596.2

                                                           3
                      Case 19-10497-CSS            Doc 134     Filed 04/04/19    Page 4 of 9



                B.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                C.        Certification of Counsel [D.I. 121; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A revised form of order has been submitted under certification of counsel.
                                 No hearing is required unless the Court has questions or concerns.

         6.     Motion of Debtors Pursuant to 11 U.S.C. §§ 363 and 364 for Entry of Orders
                (I) Authorizing Debtors to (A) Obtain Postpetition Financing and (B) Use Cash
                Collateral, (II) Granting Liens and Providing Superpriority Administrative Expense
                Status, (III) Granting Adequate Protection to Prepetition Secured Parties, (IV) Modifying
                Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting Related Relief
                [D.I. 11; 3/11/19]

                Related Documents:

                A.        Notice of Filing of Confidential Proposed Debtor-In-Possession Financing Fee
                          Letters Under Seal [SEALED: D.I. 12; 3/11/19; REDACTED: D.I. 13; 3/11/19]

                B.        Notice of Filing of Prepetition ABL Payoff Letter [D.I. 55; 3/12/19]

                C.        Order Authorizing the Filing Under Seal of Proposed Debtor-in-Possession
                          Financing Fee Letters [D.I. 68; 3/12/19]

                D.        Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                          (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
                          Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
                          Protection to the Prepetition Secured Parties, (V) Modifying the Automatic Stay,
                          (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [D.I. 71;
                          3/12/19]

                E.        Omnibus Notice of Pleadings and Hearing Thereon [D.I. 80; 3/13/19]

                F.        Notice of Filing of Proposed Final DIP Order [D.I. 112; 4/3/19]

                G.        Certificate of No Objection [D.I. 115; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m.

                Responses Received:                     None

                Status:          A certificate of no objection has been filed. No hearing is required unless
                                 the Court has questions or concerns.
01:24334596.2

                                                           4
                      Case 19-10497-CSS            Doc 134       Filed 04/04/19   Page 5 of 9



         7.     Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 107(b), 363(b), 364(c)(1), 365, and
                503(b) and Fed. R. Bankr. P. 9018 for an Order (I) Authorizing Debtors to Assume
                (A) Exit ABL Commitment Letter and (B) Exit ABL Fee Letter, (II) Approving Exit
                ABL Fees, and (III) Authorizing Debtors to File Exit ABL Fee Letter Under Seal
                [SEALED: D.I. 18; 3/11/19; REDACTED: D.I. 19; 3/11/19]

                Related Documents:

                A.        Notice of Hearing [D.I. 79; 3/13/19]

                B.        Declaration of Karn S. Chopra in Support of Motion of Debtors Pursuant to 11
                          U.S.C. §§ 105(a), 107(b), 363(b), 364(c)(1), 365, and 503(b) and Fed. R. Bankr.
                          P. 9018 for an Order (I) Authorizing Debtors to Assume (A) Exit ABL
                          Commitment Letter and (B) Exit ABL Fee Letter, (II) Approving Exit ABL Fees,
                          and (III) Authorizing Debtors to File Exit ABL Fee Letter Under Seal [D.I. 113;
                          4/3/19]

                C.        Certificate of No Objection [D.I. 116; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A certificate of no objection has been filed with the Court. No hearing is
                                 required unless the Court has questions or concerns.

         8.     Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 327, 328, and 330 for Order
                (I) Authorizing Debtors to Employ Professionals Used in the Ordinary Course of
                Business and (II) Granting Related Relief [D.I. 85; 3/18/19]

                Related Documents:

                A.        Certification of Counsel [D.I. 123; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:

                B.        Informal response from the U.S. Trustee

                Status:          A revised form of order resolving the informal response of the U.S.
                                 Trustee has been submitted under certification of counsel. No hearing is
                                 required unless the Court has questions or concerns.




01:24334596.2

                                                           5
                      Case 19-10497-CSS            Doc 134     Filed 04/04/19    Page 6 of 9



         9.     Debtors’ Application for an Order Authorizing Employment and Retention of Prime
                Clerk LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 89;
                3/18/19]

                Related Documents:

                A.        Certificate of No Objection [D.I. 117; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET)

                Responses Received:                     None

                Status:          A certificate of no objection has been filed with the Court. No hearing is
                                 required unless the Court has questions or concerns.

         MATTERS GOING FORWARD

         10.    Application of Debtors Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and
                2016, and Local Rules 2014-1 and 2016-1 for Authority to Retain and Employ Weil
                Gotshal & Manges LLP as Attorneys for Debtors Effective as of Petition Date [D.I. 86;
                3/18/19]

                Related Documents:

                A.        Supplemental Declaration of Matthew S. Barr in Support of Application of
                          Debtors Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and 2016, and
                          Local Rules 2014-1 and 2016-1 for Authority to Retain and Employ Weil Gotshal
                          & Manges LLP as Attorneys for Debtors Effective as of Petition Date [SEALED:
                          D.I. 131; 4/4/19; REDACTED: D.I. 132; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET); Extended to April
                                                        2, 2019 at 4:00 p.m. (ET) for the U.S. Trustee

                Responses Received:

                B.        United States Trustee’s Objection to Application of Debtors Pursuant to 11 U.S.C.
                          § 327(a), Fed. R. Bankr. P. 2014(a) and 2016, and Local Rules 2014-1 and 2016-1
                          for Authority to Retain and Employ Weil Gotshal & Manges LLP as Attorneys
                          for Debtors Effective as of Petition Date [D.I. 109; 4/2/19]

                Status:          The Debtors and Weil Gotshal & Manges submit that the U.S. Trustee’s
                                 objection has been addressed by the filing of the supplemental declaration
                                 and corresponding omnibus motion to seal, which is item 14 on the
                                 agenda. This matter is going forward.



01:24334596.2

                                                           6
                      Case 19-10497-CSS          Doc 134     Filed 04/04/19    Page 7 of 9



         11.    Debtors’ Application for an Order Authorizing the Retention and Employment of Young
                Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtors, Effective as of the
                Petition Date [D.I. 87; 3/18/19]

                Related Documents:

                A.        Supplemental Declaration of M. Blake Cleary in Support of the Debtors’
                          Application for an Order Authorizing the Retention and Employment of Young
                          Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtors, Effective as of
                          the Petition Date [D.I. 93; 3/19/19]

                B.        Second Supplemental Declaration of M. Blake Cleary in Support of the Debtors’
                          Application for an Order Authorizing the Retention and Employment of Young
                          Conaway Stargatt & Taylor, LLP as Co-Counsel for the Debtors, Effective as of
                          the Petition Date [SEALED: D.I. 125; 4/4/19; REDACTED: D.I. 126; 4/4/19]

                Response Deadline:                    April 1, 2019 at 4:00 p.m. (ET); Extended to April
                                                      2, 2019 at 4:00 p.m. (ET) for the U.S. Trustee

                Responses Received:

                C.        United States Trustee’s Objection to Debtors’ Application for an Order
                          Authorizing the Retention and Employment of Young Conaway Stargatt &
                          Taylor, LLP as Co-Counsel for the Debtors, Effective as of the Petition Date
                          [D.I. 110; 4/2/19]

                Status:          The Debtors and Young Conaway submit that the U.S. Trustee’s objection
                                 has been addressed by the filing of the second supplemental declaration
                                 and corresponding omnibus motion to seal, which is item 14 on the
                                 agenda. This matter is going forward.

         12.    Application of Debtors Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014
                and 2016 Requesting Entry of an Order Authorizing Debtors to Retain Centerview
                Partners LLC as Investment Banker for Debtors Nunc Pro Tunc to the Petition Date
                [D.I. 88; 3/18/19]

                Related Documents:

                A.        Supplemental Declaration of Karn S. Chopra in Support of the Debtors’
                          Application Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014 and
                          2016 Requesting Entry of an Order Authorizing Debtors to Retain Centerview
                          Partners LLC as Investment Banker for Debtors Nunc Pro Tunc to the Petition
                          Date [SEALED: D.I. 127; 4/4/19; REDACTED: D.I. 128; 4/4/19]

                Response Deadline:                    April 1, 2019 at 4:00 p.m. (ET); Extended to April
                                                      2, 2019 at 4:00 p.m. (ET) for the U.S. Trustee


01:24334596.2

                                                         7
                      Case 19-10497-CSS           Doc 134      Filed 04/04/19     Page 8 of 9



                Responses Received:

                B.        United States Trustee’s Objection to Application of Debtors Pursuant to 11 U.S.C.
                          §§ 327 and 328 and Fed. R. Bankr. P. 2014 and 2016 Requesting Entry of an
                          Order Authorizing Debtors to Retain Centerview Partners LLC as Investment
                          Banker for Debtors Nunc Pro Tunc to the Petition Date [D.I. 108; 4/2/19]

                Status:          The Debtors and Centerview Partners submit that the U.S. Trustee’s
                                 objection has been addressed by the filing of the supplemental declaration
                                 and corresponding omnibus motion to seal, which is item 14 on the
                                 agenda. This matter is going forward.

         13.    Application of Debtors to (I) Employ and Retain AP Services, LLC and (II) Designate
                Kent Percy as Chief Restructuring Officer, Nunc Pro Tunc to the Petition Date [D.I. 91;
                3/19/19]

                Related Documents:

                A.        Order Pursuant to Bankruptcy Rule 9006(c) and Local Rule 9006-1(e) Shortening
                          the Notice Period for the Application of Debtors to (I) Employ and Retain AP
                          Services, LLC and (II) Designate Kent Percy as Chief Restructuring Officer,
                          Nunc Pro Tunc to the Petition Date [D.I. 94; 3/20/19]

                B.        Supplemental Declaration of Kent Percy of AP Services, LLC [D.I. 124; 4/4/19]

                C.        Second Supplemental Declaration of Kent Percy of AP Services, LLC [SEALED:
                          D.I. 129; 4/4/19; REDACTED: D.I. 130; 4/4/19]

                Response Deadline:                      April 1, 2019 at 4:00 p.m. (ET); Extended to April
                                                        2, 2019 at 4:00 p.m. (ET) for the U.S. Trustee

                Responses Received:

                D.        United States Trustee’s Objection to Application of Debtors to (I) Employ and
                          Retain AP Services, LLC and (II) Designate Kent Percy as Chief Restructuring
                          Officer, Nunc Pro Tunc to the Petition Date [D.I. 111; 4/2/19]

                Status:          The Debtors and AP Services submit that the U.S. Trustee’s objection has
                                 been addressed by the filing of (i) the supplemental declaration and (ii) the
                                 second supplemental declaration and corresponding omnibus motion to
                                 seal, which is item 14 on the agenda. This matter is going forward.




01:24334596.2

                                                           8
                      Case 19-10497-CSS       Doc 134     Filed 04/04/19     Page 9 of 9



         14.    Omnibus Motion of Debtors for Entry of an Order Authorizing Certain Confidential
                Information to be Filed Under Seal in Connection with the Applications to Retain the
                Debtors’ Professionals [D.I. 133; 4/4/19]

                Response Deadline:                 At the hearing

                Responses Received:                None to date

                Status:      The motion to seal was filed is response to the U.S. Trustee’s objections to
                             items 10–13 on the agenda. This matter is going forward.


         Dated: April 4, 2019
                Wilmington, Delaware

                                            /s/ Jaime Luton Chapman
                                          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                          M. Blake Cleary (No. 3614)
                                          Matthew B. Lunn (No. 4119)
                                          Jaime Luton Chapman (No. 4936)
                                          Shane M. Reil (No. 6195)
                                          Rodney Square
                                          1000 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 571-6600
                                          Facsimile: (302) 571-1253

                                          -and-

                                          WEIL, GOTSHAL & MANGES LLP
                                          Matthew S. Barr (admitted pro hac vice)
                                          Ronit J. Berkovich (admitted pro hac vice)
                                          Lauren Tauro (admitted pro hac vice)
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000

                                          Proposed Attorneys for Debtors and Debtors in Possession




01:24334596.2

                                                      9
